Case 4:20-cv-03709 Document 16-3 Filed on 11/01/20 in TXSD Page 1 of 4




                   Exhibit C
       Case 4:20-cv-03709 Document 16-3 Filed on 11/01/20 in TXSD Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION




    STEVEN HOTZE, M.D.; WENDELL
    CHAMPION; HON. STEVE TOTH; and
    SHARON HEMPHILL,

           Plaintiffs,                                  Case No. 4:20-cv-03709

           v.

    CHRIS HOLLINS, in his official capacity
    as Harris County Clerk;

           Defendant.


                         DECLARATION OF ANDREA CHILTON GREER


          1.      My name is Andrea Chilton Greer. I am over 18 years of age and am competent

to make this declaration.

          2.      I have personal knowledge of the matters stated herein and would testify to the

same if called as a witness in Court.

          3.      I am registered to vote in Harris County. I have been registered to vote in Harris

County since at least 2000. I am currently employed as a consultant.

          4.      I am a member of Common Cause Texas.

          5.      I am a regular voter and voting is important to me.

          6.      I am serving on the Harris County Early Voting Ballot Board for the November

2020 election.

          7.      I voted in the November 2020 election during the early voting period using drive-

through voting.

                                                   &#
#
    Case 4:20-cv-03709 Document 16-3 Filed on 11/01/20 in TXSD Page 3 of 4




       8.      On October 16, 2020, I utilized drive-through voting at the Toyota Center in

Houston. The address for the Toyota Center is 1510 Polk Street, Houston, TX 77002.

       9.      I utilized drive-through voting because I knew that I would be working on the

Harris County Ballot Board at NRG Park from October 21 through November 10, including on

Election Day, and I wanted to utilize a method of voting that minimized in-person contact to

reduce my risk of being exposed to COVID-19 and, in turn, reduce the possibility I might expose

others, including the members of the ballot board.

       10.     I began the drive-through voting experience by pulling into the parking garage at

the Toyota Center, where poll workers checked my car for political paraphernalia or clothing

(there was none), then directed me to the voting area, where I pulled into a parking space and

waited for a poll worker to approach my car.

       11.     The poll worker checked my photo identification, which was a Texas Driver

License and confirmed my address. I signed in to vote, and the poll worker printed out my slip

with a four-digit access code. The poll worker handed me the tablet directly, and told me he

would stand in front of my car to give me privacy but that I could call if him if I needed anything

or required assistance while I voted. He moved to the front of my car so he could not my

selections on the tablet. I voted, then handed the tablet back to the poll worker.

       12.     My drive-through voting experience was very positive. I found that method of

voting to be safe and secure, and exactly like every other voting experience except for the fact

that I was in my car.

       13.     I recently learned about this lawsuit and the possibility that ballots cast using the

drive-through voting process might be thrown out. I am gravely concerned that my ballot will

be thrown out and that I will be disenfranchised in the November 2020 election.



                                                 '#
#
    Case 4:20-cv-03709 Document 16-3 Filed on 11/01/20 in TXSD Page 4 of 4




       14.     My understanding is that I can only vote once and that I have no recourse if my

ballot cast using drive-through voting is rejected.


I declare that the foregoing is true and correct under penalty of perjury. Executed this 1st day

of November, 2020, in Houston, Harris County, Texas.




                                                      __________________________________
                                                      Andrea Chilton Greer
#




                                                 (#
#
